Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)
Claims 1-20 have been examined. Claims 1, 6 and 14 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanslyke et al. (US. 20150351671 hereinafter Vanslyke) in view of Knobel et al. (US 20120271655A1) and further in view of Revital Nimri et al. (WO2015/056259A1). 

With respect to claim 1, Vanslyke teaches a non-transitory computer readable medium embodied with programming code executable by a processor (‘671; Para 0451), and the processor when executing the programming code is operable to perform functions, including functions to:
receive, at the processor, data from a plurality of data sources, wherein the received data includes data related to a meal purpose, which is one of a generic daily meal, a rescue meal, or a preemptive to exercise meal, and the plurality of data sources include a direct data source and an indirect data source, wherein the direct data source is a user interface device that is operable to receive inputs from user interface device that is operable to receive inputs from a user and that is communicatively coupled to the processor and the indirect data source is at least one of a plurality of computer applications executable and provides data to the processor via an application programming interface accessible by the processor, (‘671; Para 0171: The components that comprise the user interface 47 provide controls to interact with the user. The keyboard 2 can allow, for example, input of user information about himself/herself, such as mealtime, exercise, insulin administration, and reference glucose values. The Examiner interprets the user input on the user interface as a direct data source; Para 0232: reqular meal as direct data source and; Para 0251: A patient query may be prompted to determine if a fault was preceded by a meal, so as to attempt to resolve an ambiguous rise in signal value. For example, if the query determines that the patient recently ingested a meal (i.e. a direct data source), a rise in signal value will likely be attributable to a post-prandial rise rather than an error or fault. Such information may also be provided by a processor module, e.g., in data communication with a food ingestion application, a camera for imaging a meal, and the like (i.e. an indirect data sources); Para 0252);

determine whether any of the data received from the plurality of data sources was received from a direct data source, or the indirect data source (‘655 ; Para 0061: a user may annotate data retrieved via the application programming interface 107; for example, a user may make a note about what he or she ate at a time when the application 109 generates an exercise reminder or a recalculation of an insulin dosage level. In another of these embodiments, the user may keep a food log, exercise log, or other record of data impacting his or her personal health data);
in response to a determination that none of the received data was received from a direct data source, evaluate the data received from the indirect data source (‘655; Abstract: enables an application executing on a mobile computing device to access, via an application programming interface, data associated with a measurement taken by a blood glucose meter peripheral to the mobile computing device);
determine a purpose of the meal as one of the generic daily meal, the rescue meal or the preemptive to exercise meal based on a result of the evaluation of the data
655; Para 0055: the software module 105 may identify a pattern between blood glucose levels and data associated with a meal, e.g., glucose levels for a specific date range, before and after lunch) (‘671; Para 0255: Photos can provide contextual information. For example, photos of one or more of: a glucose meter reading, an insulin pen or pump JOB, a location (e.g., a gym, park, house, Italian restaurant), or a meal may be used to provide context information. The photos may be processed to identify, for example, caloric intake for the meal shown in the photo);
use the determined purpose of the meal to generate instructions that implement an appropriate response based on the determined purpose of the meal; (‘655; Para 0063: the application 109 includes a reminder generation module 212. In one of these embodiments, the reminder generation module 212 generates a reminder for display to a user of the mobile computing device 102 in response to data accessed via the application programming interface 107), wherein the instruction to include a calculation of a dose of insulin corresponding to the determined purpose of the meal (‘655; Para 0062: a user may make a note about what he or she ate at a time when the application 109 generates an exercise reminder or a recalculation of an insulin dosage level. In another of these embodiments, the user may keep a food log, exercise log, or other record of data impacting his or her personal health data.); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Vanslyke with the technique of Enabling Applications on a Mobile Computing Device to Access Data Associated with a Peripheral Medical Device as taught by Knobel in order to generate the response of a level of insulin using the application programming interface.

Revital Nimri teaches 
output to a drug delivery device the generated instructions to provide the appropriate response related to the calculated dose of insulin to be delivered by the drug delivery device based on the determined purpose of the meal (‘259; page 3, lines 7-8: The bolus calculator output typically combines available inputs to determine appropriate insulin dosing for the meal; page 9, lines 28-31:  a treatment recommendation sent through a communication dongle to a delivery device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Vanslyke/Knobel with the technique of computing a level of insulin to be delivered to an individual patient using an artificial pancreas as taught by Revital Nimri in order to generate the response of a level of insulin using the artificial pancreas device.
.
Claims 6, 14 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the non-transitory computer readable medium of claim 1, wherein the processor is operable to perform further functions, including further functions to:
Vanslyke discloses 
in response to a determination the received data was received from the direct data source of the plurality of data sources, obtain a meal purpose from an evaluation of the data received from the direct data source; utilize the obtained meal purpose in the 671; Para 0232, Para 0245, Para 0251-0252); 
generate instructions based on the obtained meal purpose from the direct data source to provide the appropriate response associated with the obtained meal purpose; and output the generated instructions to be received by a drug delivery (‘671; Para 0232, Para 0245, Para 0251-0252). .
 	Claim 7 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the non-transitory computer readable medium of claim 1, wherein the processor when executing the programming code is operable to perform further functions, when generating instructions to provide the appropriate response based on the determined purpose of the meal, including further functions to: receive from a communication interface blood glucose measurement values from a continuous glucose monitor that is wirelessly couple to the the wearable drug delivery device; receive, after each delivery of insulin by a wearable drug delivery device over a predetermined period of time, an amount of insulin delivered by the wearable drug delivery device; and determine an amount of insulin to be delivered as a dosage of insulin by calculating the amount of insulin to be delivered as a dosage based on the received blood glucose measurement values and the amount of insulin delivered by the wearable drug delivery device over the predetermined period of time  (‘259; page 9: measured blood glucose level from measurement device). 

With respect to claim 4, the combined art teaches the non-transitory computer readable medium of claim 1, wherein the processor when determining whether the  purpose of the meal, is operable to perform further functions, including further functions to: generate a vote attributable to each respective data source of a meal purpose category related to the purpose for the meal indicated by each respective data source; maintain a count of the votes attributable to each respective data source for each respective meal purpose category; determine the meal purpose category as a winner based on the count of the votes; and use the meal purpose category to generate the instructions providing the appropriate response (‘671; Para 0278). 
Claim 8 is rejected as the same reason with claim 4.

With respect to claim 5, the combined art teaches the non-transitory computer readable medium of claim 1, wherein the processor when determining whether the purpose of the meal for was received from a direct data source, is operable to perform further functions, including further functions to: identify the purpose of the meal indicated in the data received via a user interface device; extract an estimated amount of ingested carbohydrates from the data received via the user interface; determine a dosage of insulin and a time for delivery of the determined dosage of insulin using the identified purpose of the meal and the estimated amount of ingested carbohydrates, generate instructions including the determined dosage of insulin and time for delivery of the determined dosage of insulin; and forward the generated instruction to a drug delivery device (‘671; Para 0232, Para 0245, Para 0251-0252). 

With respect to claim 9, the combined art teaches the non-transitory computer readable medium of claim 6, wherein the processor when executing the programming code is operable to perform further functions, when generating instructions, including further functions to: receive blood glucose measurement values from a continuous glucose monitor; receive, after each delivery of insulin by a wearable drug delivery device over a predetermined period of time, an amount of insulin delivered by the wearable drug delivery device; and determine an amount of insulin to be delivered as a dosage of insulin by calculating the amount of insulin to be delivered as a dosage based on the received blood glucose measurement values and the amount of insulin delivered by the wearable drug delivery device over the predetermined period of time (‘671;Para 0011; Paras 0023-0024;  Para 0164).  

With respect to claim 10, the combined art teaches the non-transitory computer readable medium of claim 6, wherein the processor when executing the programming code is operable to, prior to voting on the purpose of the meal based on the data related to the meal purpose received from each indirect data source that provided data, perform further functions, including further functions to: assign a weight to each indirect data source based on a past accuracy metric of each respective indirect data source, wherein the past accuracy metric of each respective indirect data source is based on an accuracy of the data related to the meal purpose provided by each respective indirect data source; and cast a predetermined number of votes for a respective indirect data source based on the assigned weight (‘671; Para 0145). 

With respect to claim 11, the combined art teaches the non-transitory computer readable medium of claim 10, wherein the processor when executing the programming code is operable to perform further functions, including further functions to: update the past accuracy metric of a respective indirect data source based on a confirmation input received via a user interface (‘671; Para 0129). 

With respect to claim 12, the combined art teaches the non-transitory computer readable medium of claim 6, wherein the processor when executing the programming code is operable to perform further functions, including further functions to: receive a selection of a meal purpose from a plurality of meal purposes; and in response to the received selection, generate the instructions to provide the appropriate response (‘671; Para 0232). 

With respect to claim 13, the combined art teaches the non-transitory computer readable medium of claim 6, wherein the processor when executing the programming code is operable to perform further functions, including further functions to: access a list of appropriate responses that correspond to respective meal purpose categories stored in a memory as meal related data; retrieve the appropriate response from the list of appropriate response based on purpose of a meal indicated as having a greatest number of votes; and use the retrieved appropriate response to generate the instructions for output (‘671; Para 0278). 

With respect to claim 15, the combined art teaches the system of claim 14, further comprises: a drug delivery device communicatively coupled to the computing device processor via the communication interface, wherein the drug delivery device (‘259; page 3, lines 5-35: insulin pump and insulin dosing for meal).    

With respect to claim 16, the combined art teaches the system of claim 14, further comprises: a blood glucose sensor communicatively coupled to the computing device processor via the communication interface, wherein the blood glucose sensor is operable to: measure a blood glucose value at a predetermined time interval; and provide blood glucose measurement values to the processor and the artificial pancreas application (‘259; page 4, lines 1-33; page 10, lines 1-10). 

With respect to claim 17, the combined art teaches the system of claim 16, wherein the computing device processor when executing the artificial pancreas application is operable to perform further functions, including functions to: use the provided blood glucose measurement values and the determined purpose of the meal in a determination of the appropriate response (‘259; page 10, lines 1-5: artificial pancreas). 

With respect to claim 18, the combined art teaches the system of claim 14, further comprising: a touchscreen display communicatively coupled to the computing device processor via the communication interface and operable to present a menu of a plurality of meal purposes, and wherein the processor when executing the artificial pancreas application is operable to perform further functions, including functions to: 259; page 10, lines 1-33).  

With respect to claim 19, the combined art teaches the system of claim 14, wherein the computing device processor when executing the artificial pancreas application is operable to perform further functions, including functions to: access a list of appropriate responses that correspond to respective meal purpose categories stored in the memory as meal related data; retrieve an appropriate response from the list of appropriate response based on purpose of a meal indicated as having a highest confidence value; and use the retrieved appropriate response in the generation of the instructions (‘259; page 10, line 1-33). 

With respect to claim 20, the combined art teaches the system of claim 14, wherein the plurality of computer applications stored in the memory are communicatively coupled to the computing device processor, and include: a calendar application, a personal assistant application, a fitness application, a machine-readable code scanning application, a map application, a web browser application, a travel related application, a global positioning application, a location application, or a restaurant-rating application (‘259; page 10, line 1, page 18, lines1-10).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HIEP V NGUYEN/Primary Examiner, Art Unit 3686